DETAILED ACTION
1.	Claims 21-23 and 25-41 have been presented for examination.
	Claims 1-20 and 24 have been cancelled.  
	Claim 41 is newly presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Applicant’s arguments, see response to non-final, filed 3/9/21, with respect to claims 21 and 38 have been fully considered and are persuasive.  The following is an examiner’s statement of reasons for allowance: claims 21-23 and 25-41 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically: 
	As per claim 21:
the simulator comprising two or more simulation nodes configured to provide logical representations of one or more of the physical devices in the data center, wherein each simulation node includes a software component that is configured to execute on the processors of the servers to provide a logical representation and simulate the functionalities corresponding to a behavior of each physical device associated with the simulation node, wherein each simulation node has a set of functionality coded into that simulation node and representing the behavior of the represented physical device in the data center and has a set of functionality associated with that simulation node to collect data as well as calculate expected input and output parameters based on the behavior of the represented physical device for that simulation node, and wherein at least one simulation node represents a physical device of an electrical power delivery infrastructure of the data center and is configured to receive a respective input from the simulator framework and represent delivery of electrical power to another simulation node of the data center based on dependencies within the data center; a first plurality of connections between at least some of the simulation nodes representing the electrical power as an electrical load applied to or drawn by one or more physical devices in the data center and a second plurality of connections between at least some of the simulation nodes representing a thermal load applied by one or more physical devices in the data center; and an analysis module configured to evaluate the calculated outputs of the software simulation system, make correlations between the electrical power drawn and thermal load applied, and display the calculated output.
As per claim 38:


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 
SAA



April 10, 2021
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128